— Proceeding pursuant to CPLR article 78 to review a determination of the respondents dated May 19, 1977, which, after a hearing, denied the petitioner’s application to, inter alia, be reappointed to the position of communications operator I. Determination confirmed, and petition dismissed on the merits, without costs or disbursements (see Matter of Pell v Board of Educ., 34 NY2d 222; cf. Matter of Rosenberg v Wickham, 36 AD2d 881; Matter of Going v Kennedy, 5 AD2d 173, affd 5 NY2d 900). O’Connor, J. P., Rabin, Gulotta and Shapiro, JJ., concur.